Howe, J.
The defendant having been found guilty of manslaughter and sentenced to imprisonment at hard labor, has appealed. The only point he makes is one which was made in the court below for the first time on a motion in arrest of judgment. It is that he was not served with a correct list of the jury that was to try him, as required by-statute. This was a right created for his benefit and which he was competent to waive in toto, and which has often been held to be waived if not claimed before trial. 2 An. 732; 6 An. 690; 12 An. 679; 14 An. 667. If a want of the service of any of the list at all may be cured by want of objection and verdict, a fortiori, may remedy such a defect as an imperfect list
Judgment affirmed.